[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER RE: MOTION FOR CONTEMPT #135
A decree of dissolution was entered in this matter on June 9, 1998. As part of said decree, the plaintiff was awarded certain items of personal property.
When the items of personal property were turned over to the plaintiff by the defendant, they were in a broken, stained and damaged condition. The Bassinet (Plaintiff's Exhibit 1) appeared to be damaged beyond repair.
The plaintiff testified when she left the marital home, all items were in good condition.
The defendant claimed he did not have the camcorder, although he was observed filming his daughters' first day of school with a camcorder.
The 19 inch Zenith T.V. set in working condition was not turned over to the plaintiff in working condition, as ordered.
At the time of the dissolution hearing the defendant testified that he destroyed personal property of his wife.
The plaintiff is requesting damages of $750.00 plus counsel CT Page 12103 fees.
The Court finds the defendant in Contempt.
The plaintiff is awarded damages in the amount of $300. plus counsel fees of $250. payable within 30 days of date.
COPPETO, J.